IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Bristol Township,                        :
                    Petitioner           :
                                         :   No. 547 C.D. 2019
            v.                           :
                                         :   Submitted: March 26, 2020
Pennsylvania Labor Relations Board,      :
                 Respondent              :


BEFORE:     HONORABLE P. KEVIN BROBSON, Judge
            HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE J. ANDREW CROMPTON, Judge


OPINION BY
JUDGE McCULLOUGH                                         FILED: April 24, 2020


            Bristol Township (Township) petitions for review of the final order of
the Pennsylvania Labor Relations Board (Board), which affirmed the Board
Secretary’s (Secretary) dismissal of the Township’s petition for decertification
(Petition) seeking to decertify the Transportation Workers Union of America, Local
No. 282 (Union). Upon review, we affirm.


                                    Background
            On October 17, 2018, the Township filed the Petition with the Board
seeking to decertify the Union as the bargaining representative of the Township’s
employees. (Reproduced Record (R.R.) at 30a.) The Petition is a form document,
which indicates a space for the petitioner (i.e., Township) to indicate, by checking a
box, which petition is being filed under the Public Employe Relations Act (PERA).1
The Township checked the box for filing a petition for decertification, which stated
and advised, in relevant part, “the public employer alleges a good faith doubt of the
majority status of the present representative; (FACTUAL SUPPORT MUST BE
ATTACHED) (refer to [section] 607 of [PERA, 43 P.S. §1101.607 (Section 607),]2
and 34 Pa. Code [§95.22 (Section 95.22)]3).” (R.R. at 1a, 30a) (emphasis in original).

       1
           Act of July 23, 1970, P.L. 563, as amended, 43 P.S. §§1101.101 - 1101.2301.

       2
           Section 607 provides, in full, that

                 [i]f there is a duly certified representative: (i) a public employe or a
                 group of public employes may file a petition for decertification
                 provided it is supported by a thirty per cent showing of interest, or (ii)
                 a public employer alleging a good faith doubt of the majority status of
                 said representative may file a petition in accordance with the rules
                 and regulations established by the [B]oard, subject to the provisions
                 of clause (7) of section 605.

43 P.S. §1101.607.

       3
           Section 95.22 of the Board’s regulations provides, in full, that

                 [a] petition by a public employer for decertification of a public
                 employe representative shall be filed with the Board not sooner than
                 90 days nor later than 60 days before the expiration date of a
                 collective bargaining agreement; or after the expiration date until a
                 new written agreement has been entered into; or, if no collective
                 bargaining agreement has been entered into, not sooner than 1 year
                 from the date the certification had become effective. The petition
                 shall be on the form supplied by the Board and contain the following:

                         (1) A factual statement indicating a good faith doubt of the
                             majority status of the public employe representative.

                         (2) The name of the currently recognized or certified public
                             employe representative.

(Footnote continued on next page…)

                                                     2
The Petition identified the Township as the public employer and the Union as the
employee organization, and explained that there was a single, nonprofessional
employee in the Union. (R.R. at 1a-2a, 30a-31a.) In support of the Petition, the
Township also alleged that on January 1, 2006, it entered into a Collective Bargaining
Agreement (CBA) with the Union for an effective period of four years. (R.R. at 3a.)
The Petition also stated that the current agreement between the Township and the
Union expired on December 31, 2010. (R.R. at 31a.) The Township explained that
from 2015 until August 23, 2018, the Union decreased in size until a single member,
Denise Gorry (Gorry), a part-time employee, was the sole remaining member. (R.R.
at 3a.)   Thus, the Township alleged that “as of August 24, 2018, the number of
employees in the [Union] was reduced to one (1)” and “[o]ne employee cannot form a
lawful bargaining unit in Pennsylvania.” Id.


(continued…)


                      (3) The name and address of the employer and a description
                          of the bargaining unit involved.

                      (4) The general nature of the business of the employer.

                      (5) The name and address of the incumbent representative.

                      (6) The date of expiration of the contract.

                      (7) The number of employes in the unit.

                      (8) The date of the last election.

                      (9) Other relevant facts.

34 Pa. Code §95.22.




                                                  3
             On November 29, 2018, the Secretary determined that,

             [w]hile . . . the Township may not have a duty to bargain
             with a single-employee unit, the Secretary declines,
             pursuant to 34 Pa. Code §95.81(b), to direct a hearing on
             the [P]etition because the allegations in the [P]etition do not
             establish a good faith doubt of the majority status of the
             public employe representative, as required by Section 607 .
             . . and Section 95.22 [of the Board’s regulations] . . . .
             Accordingly, the petition for decertification is dismissed.
(R.R. at 34a.)4    On December 14, 2018, the Township filed exceptions to the
Secretary’s November 29, 2018 decision. (R.R. at 36a.) The Township argued that it
“unequivocally” showed that there was “no longer” a “majority status” of the Union,
because there was only one member left in the Union. Id. The Township argued that,
because there was only one member of the Union remaining, the analysis should be
whether the Township had an obligation to collectively bargain with one individual.
(R.R. at 36a-37a.) As such, the Township maintained that it satisfied its obligation
under Section 607 and the Board’s regulation at Section 95.22 to show a good faith
doubt of the majority status of the Union because there is only one member, and a
majority status is impossible. (R.R. at 37a.)
             On April 16, 2019, the Board issued its Final Order affirming the
Secretary’s dismissal. (R.R. at 50a.) The Board concluded that “questions of unit
appropriateness are not properly raised by way of a decertification petition where the
election directed by the Board must be conducted in the unit previously certified or
recognized.” Id. The Board clarified that the issue was not whether the Township
had a duty to bargain with the Union, but whether the facts averred in the Petition

      4
         The Union filed a letter agreeing with the Secretary’s decision, which was marked as
received on December 27, 2018. (R.R. at 47a-48a.)




                                             4
established a good faith doubt of the Union’s majority status among the members of
the Union so as to warrant the conducting of a secret ballot decertification election.
(R.R. at 50a-51a.) The Board concluded that the Petition failed to allege any facts
regarding the employee’s lack of support for representation by the Union, which was
necessary to support the Petition under PERA and the Board’s rules and regulations.
(R.R. at 51a.) Thus, the Board concluded that the Petition was properly dismissed. 5
Id. The Township petitioned this Court for review.


                                            Discussion
               On petition for review,6 the Township raises the question of whether the
Board erred in dismissing the Petition which sought decertification of the one-person
Union.     The Township argues that because the Union has a single member,
decertification is required by law. In support, the Township argues that it is unfair for
Gorry to continue to remain in the Union and pay dues because she is receiving no
benefit from the Union. Further, the Township argues that it does not have a duty to
bargain with a non-Act 111 bargaining unit consisting of one member. In support,
the Township points to Roaring Brook Township Police Department v. Roaring

       5
         As an aside, in response to the Township’s contention that it is not required to bargain with
a single-member bargaining unit, the Board, in a footnote, stated that under Alcaraz v. Pennsylvania
Labor Relations Board, 716 A.2d 1238 (Pa. 1998), “a single person unit is appropriate for collective
bargaining under Act 111 of 1968.” (R.R. at 50a.) The Policemen and Firemen Collective
Bargaining Act, commonly known as Act 111 (Act 111), Act of June 24, 1968, P.L. 237, No. 111,
as amended, 43 P.S. §§217.1 - 217.10.

       6
         Our review of the Board’s order is limited to determining whether constitutional rights
were violated, whether the Board committed an error of law, or whether the Board’s findings are
supported by substantial evidence. Wilkes-Barre Township v. Pennsylvania Labor Relations Board,
878 A.2d 977, 982 n.13 (Pa. Cmwlth. 2005).




                                                  5
Brook Township, 20 PPER ¶ 20077 (PLRB No., PF-C-88-93-E, filed March 21,
1989), 1989 WL 1701701, for the proposition that an employer is not required to
bargain with a unit permanently consisting of one employee.           Additionally, the
Township argues that the Board misapplied Pennsylvania law for decertifying a one-
member union. In support, the Township argues that the Board improperly places
form over substance in requiring decertification to be done upon a vote. On this same
point, the Township argues that the Board erred in relying on Alcaraz, 716 A.2d
1238, because it believes that Alcaraz was limited to Act 111 employees.
Additionally, the Township characterizes this “factual situation [as] rare” and argues
that this Court should, therefore, permit decertification because Section 95.22(9) of
the Board’s regulations envisioned decertification under other scenarios by including
the language “[o]ther relevant facts.” (Township’s Br. at 10.) Furthermore, the
Board asks us to adopt, seemingly as a matter of first impression, a rule that non-Act
111 bargaining units consisting of only a single member are inappropriate.
             The Board argues that under Section 95.22 of the Board’s regulations, a
petition for decertification must contain “‘a factual statement indicating a good faith
doubt [regarding] the majority status of the public employe[e] representative.’”
(Board’s Br. at 8 (quoting 34 Pa. Code §95.22).)        The Board points out that the
Petition requests decertification without the need of a good faith doubt of majority
status nor an election among the employees. Additionally, the Board argues that, at a
minimum, the Petition needed to allege that there was a good faith belief that the
employees no longer desired to be represented, and an election should be held to
ascertain the employees’ choice. Finally, the Board maintains that the Township
seeks to challenge the appropriateness of the union through a petition for
decertification; however, the Board argues that a petition for decertification is not the



                                           6
proper vehicle to challenge the appropriateness of a union, but should be addressed
through a separate petition for unit clarification filed in accordance with sections
602(b) and 604 of PERA, 43 P.S. §§1101.602(b), 1101.604 and section 95.23 of the
Board’s regulations, 34 Pa. Code §95.23.
                 We now turn to the allegations in the Petition. Certainly, “[i]t [is] lawful
for public employe[e]s to organize, form, join, or assist in employee organizations or
to engage in lawful concerted activities [with regard to collective bargaining, mutual
aid, protection, etc.]” Section 401 of PERA, 43 P.S. §1101.401. It is undisputed that
the Union is a “grandfathered” unit as described in section 602(b) of PERA.7 The
Township filed a petition for decertification. The Petition indicated that a petition for
decertification is governed by Section 607. (R.R. at 1a.) Section 607 provides, in
pertinent part, that “(ii) a public employer alleging a good faith doubt of the majority
status of said representative may file a petition in accordance with the rules and
regulations established by the [B]oard, subject to the provisions of clause (7) of
section 605 [of PERA, 43 P.S. §1101.605].” 43 P.S. §1101.607. Additionally, the
Petition conspicuously refers to and is governed by Section 95.22 of the Board’s

       7
           Section 602(b) of PERA provides, in full, that

                 (b) Any employe representatives in existence on January 1, 1970,
                 shall so continue without the requirement of an election and
                 certification until such time as a question concerning representation is
                 appropriately raised under this act; or until the board would find the
                 unit not to be appropriate after challenge by the public employer, a
                 member of the unit or an employe organization. The appropriateness
                 of the unit shall not be challenged until the expiration of any
                 collective bargaining agreement in effect on the date of the passage of
                 this act.

43 P.S. §1101.602(b).




                                                    7
regulations, which states, in pertinent part, that “[t]he petition shall . . . contain
[among other things a] factual statement indicating a good faith doubt of the majority
status of the public employe[e] representative.” 34 Pa. Code §95.22. As such, both
Section 607 and Section 95.22 of the Board’s regulations require the petition to
contain a factual statement showing a good faith doubt of the majority status of the
Union. 43 P.S. §1101.607; 34 Pa. Code §95.22.
             Our review of the Petition patently reveals that the Township failed to
allege a good faith doubt of the majority status of the public employee representative,
as required to support the Petition.     The Township’s Petition makes not a single
mention as to any good faith doubt of the majority status of the Union. Instead, the
Petition alleges that Gorry is the single member left in the Union, and for that reason,
the Union should be decertified.       Chiefly, the Township’s Petition alleges that,
because Gorry is the sole member of the Union, it is not a lawful bargaining unit.
Accordingly, we agree with the Board’s Final Order that the Petition alleged no facts
regarding a good faith doubt of the majority status of the Union, which was necessary
to support the Petition under Section 607 and Section 95.22 of the Board’s
regulations. 43 P.S. §1101.607; 34 Pa. Code §95.22. Nevertheless, we turn our
attention, briefly, to the Township’s argument regarding the appropriateness of
bargaining with a single-member bargaining unit.
             As explained above, the Township argues that Section 95.22 of the
Board’s regulations “envisioned other decertification possibilities besides election
when it permitted “other relevant facts” to be considered under [Section 95.22 of the
Board’s regulations].” (Township’s Reply Br. at 3) (emphasis in original). However,
the language of Section 95.22 of the Board’s regulations makes clear that, although
other relevant facts are permitted to be alleged, a petitioner “shall” allege a good faith



                                            8
doubt of the majority status of the public employee representative, which the
Township has clearly failed to do. 34 Pa. Code §95.22 (emphasis added). The ability
to plead other relevant facts does not absolve the Township from its obligation under
Section 95.22 of the Board’s regulations to plead a good faith doubt of the majority
status of the public employee representative.
                As to its Petition, the Township has consistently argued that, because
Gorry is the sole member left in the Union, it does not have a duty to bargain with the
Union. The Board argues that the Township’s argument is relevant only to a petition
for unit clarification to address the appropriateness of a union. In its reply brief, the
Township urges us to overlook its facially defective petition, and argues that
principles of “judicial economy” and “form over substance” should control.8
However, we cannot ignore the patent facial defects in the Township’s Petition and,
thus, need not address the Township’s arguments raised under Alcaraz, Roaring
Brook, and the like. Nonetheless, in response to the Township’s contention, it is
readily apparent that, here, substance surmounts form because the Township has
failed to allege the substance necessary to prevail on its Petition. The Township
seems to reason that our decision affirming the Board would be “the epitome of ‘form
over substance,’” (Township’s Reply Br. at 2); however, the issue here is not a matter
of pleading technicalities once commonly associated with the “form of action,”9
which was a routine feature of common law jurisprudence, but drives directly to the

       8
         The Township also argues that “[t]he parties [will] have to begin anew, file a [p]etition, the
Union [] will oppose it, the [Board] will issue a decision, and then, after all that, we [will be] right
back in [this] Court on appeal.” (Township’s Reply Br. at 2.) As this Court does not possess the
fabled capabilities of a seer, we are unable to agree with the Township’s characterization of what
will happen in the future.

       9
           See 6 Standard Pennsylvania Practice 2d §§6.6 - 6.8 (2009).



                                                   9
substance of the allegations supporting the Township’s petition for decertification.
Because the Township has overtly failed to allege the correct substance to support its
Petition, we need not address its other arguments.10
                 Furthermore, Section 1.11 of the Board’s regulations states that “[u]nder
1 Pa. Code §31.1 (relating to scope of part), 1 Pa. Code Part II (relating to general
rules of administrative practice and procedure) is applicable to the activities of and
proceedings before the Department.” 34 Pa. Code §1.11. Accordingly, under Section
35.48 of the General Rules of Administrative Practice and Procedure, the Township
could have amended its petition to conform to its argument. 1 Pa. Code §35.48.11

       10
           Even if the Township may have made the correct allegation to succeed under a different
petition, the Board is correct that the Township failed to make the correct allegations to succeed
under its Petition seeking decertification, and thus, having determined that the Township has failed
to plead the substance necessary to support its Petition seeking decertification, we need not address
its argument with regard to the appropriateness of a single-member union.

       11
            This regulation provides in full that

                 (a) [a] modification of or supplement to an application, complaint,
                 petition or other pleading shall be deemed as an amendment to the
                 pleading, and shall comply with the requirements of this subchapter
                 relating to the pleading amended insofar as appropriate. Upon its
                 own motion or upon motion promptly filed by a participant, the
                 agency may for good cause decline to permit, or may strike in whole
                 or part, an amendment.

                 (b) Except as otherwise provided in this subsection, no amendment to
                 a pleading may be filed within 5 days next preceding the
                 commencement of or during a hearing unless directed or permitted by
                 the agency head or the presiding officer after opportunity for all
                 parties to be heard thereon. An amendment in a licensing or
                 certification proceeding which reduces the scope of the application
                 may be filed at any time, if permitted by the agency head or the
                 presiding officer.

Section 35.48 of the General Rules of Administrative Practice and Procedure, 1 Pa. Code §35.48.



                                                    10
Although we understand the Township’s argument in support of its Petition, it would
be inappropriate to allow the Township, on appeal, to circumvent established
pleading rules, especially in light of the fact that it had the opportunity to cure the
defect below by amending its Petition to comport with the appropriate substance to
support it.


                                      Conclusion
              Because the Township has failed to allege “[a] factual statement
indicating a good faith doubt of the majority status of the public employe[e]
representative” as required under Section 95.22 of the Board’s regulations, its
Petition was properly dismissed by the Secretary, and was properly affirmed as
dismissed before the Board.
              Accordingly, the April 16, 2019, Final Order of the Board is affirmed.




                                           ________________________________
                                           PATRICIA A. McCULLOUGH, Judge




                                          11
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Bristol Township,                       :
                    Petitioner          :
                                        :    No. 547 C.D. 2019
            v.                          :
                                        :
Pennsylvania Labor Relations Board,     :
                 Respondent             :

                                      ORDER


            AND NOW, this 24th day of April, 2020, the April 16, 2019 Final
Order of the Pennsylvania Labor Relations Board is AFFIRMED.



                                            ________________________________
                                            PATRICIA A. McCULLOUGH, Judge